Citation Nr: 1118065	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a prostate disability with impotence, to include as due to herbicide exposure.

2.  Entitlement to service connection for polyps, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  Service in the Republic of Vietnam and award of the Purple Heart Medal are indicated by the record.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (the RO).  

The Veteran was scheduled to appear at the Detroit RO to have a personal hearing before a Veterans Law Judge.  However, in April 2010 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010).

The December 2008 rating decision also denied the Veteran service connection for a bilateral hearing loss disability.  As evidenced by the claims folder, the Veteran did not file a substantive appeal [VA Form 9 or similar] as to this issue.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for a prostate disability with impotence and polyps must be remanded for additional evidentiary development.

VA examination

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.         § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claims of entitlement to service connection for a prostate disability with impotence and polyps, to include as due to herbicide exposure, prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  In particular, the Board concedes the Veteran's in-service exposure to Agent Orange. Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in Vietnam and award of the Purple Heart Medal. His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).

According to 38 C.F.R. § 3.309(e) (2010), certain diseases may be presumed to be related to exposure to herbicides; polyps are not among the listed diseases.  Although prostate cancer is among the listed disease, the medical evidence of record is pertinently absent any diagnosis of or treatment for prostate cancer. Therefore, the Veteran's polyps and prostate disabilities may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board adds that the Veteran's service treatment records are negative for complaints of, treatment for, or findings of a prostate disability or polyps.  In fact, the service separation examination is absent any evidence of these disabilities. Indeed, the first evidence of these disabilities are in January 2008, when the Veteran filed his service connection claims and is many years after the Veteran's discharge from active duty.

None of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between either the Veteran's claimed prostate disability or his polyps and his period of military service.  

The duty to assist requires that a medical opinion be provided when necessary to decide a claim.  Because the evidence of record does not include a medical opinion based on a complete review of the Veteran's claims file that discusses the likelihood that the Veteran's claimed prostate and polyps disabilities were incurred in or aggravated by his active service, the Board concludes that a VA medical opinion is needed in order to render a decision in this case.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  

Treatment records

The Veteran submitted a medical authorization form to the RO dated September 2008 in order for the RO to obtain private treatment records from Dr. W.G. with respect to his prostate disability and polyps claims.  The record shows that no subsequent development was taken by the RO to obtain these records.  Accordingly, on Remand, the RO should attempt to locate these records, if available, in compliance with the Board's instructions.  

Accordingly, the case is REMANDED for the following action:

1. The RO should request medical treatment reports for the Veteran from Dr. W.G. with respect to his prostate disability with impotence and polyps.  The medical records obtained, if any, should be associated with the claims file.  All efforts to obtain this information should be fully documented in the claims folder.  If further authorization from the Veteran is required, the RO should obtain such authorization.

2. Thereafter, the RO should schedule the Veteran for an 
appropriate VA examination to determine the nature, 
extent, and etiology of his prostate disability with 
impotence and polyps. The claims folder 
must be made available to and be reviewed by the 
examiner in conjunction with the examination.  All 
indicated tests should be conducted.

The examiner must provide an opinion as to the following:

a. whether the Veteran currently suffers from a 
prostate disability, to include impotence;

b. if the Veteran currently suffers from a prostate 
disability to include impotence, whether it is at 
least as likely as not (50 percent or greater) that the 
prostate disability is related to his military service, including his conceded in-service exposure to 
herbicides;

c. whether the Veteran currently suffers from a 
disability manifested by polyps;

d. if the Veteran currently suffers from a disability 
manifested by polyps, whether it is at least as likely 
as not (50 percent or greater) that the polyps are 
related to his military service, including his 
conceded in-service exposure to herbicides.

The examiner should indicate in his/her report that the claims 
file was reviewed.  A complete rationale for any opinion 
expressed should be provided.

Note: The term "at least as likely as not" does not mean merely 
within the realm of medical possibility, but rather that the 
weight of medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against it.

3. When the development requested has been completed, the 
case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran 
should be furnished a supplemental statement of the case 
(SSOC) and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


